Citation Nr: 0822982	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-23 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUE

Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel








INTRODUCTION

The veteran had active service from November 1941 to October 
1945.  The appellant seeks benefits as his surviving son.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 RO decision that denied 
entitlement to accrued benefits.  


FINDINGS OF FACT

1.  The veteran died in September 2001.  The death 
certificate lists the immediate cause of death as 
cardiopulmonary arrest due to or as a consequence of 
metastatic adenocarcinoma, lung.  

2.  At the time of the veteran's death, he had no pending 
claims for entitlement to any VA benefits.  


CONCLUSION OF LAW

The requirements for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. §§ 5107, 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered whether the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002), is applicable to this claim.  
The Board finds that because the claim at issue is limited to 
statutory interpretation, the notice provisions do not apply 
in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 
(2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  
Accordingly, the Board finds no prejudice toward the 
appellant in proceeding with the adjudication of his claim.  

Analysis

Upon the death of a veteran, his or her lawful children (in 
equal shares), may be paid periodic monetary benefits to 
which the veteran was entitled at the time of death, and 
which were due and unpaid for a period not to exceed two 
years, based upon existing rating decisions or other evidence 
that was on file when the veteran died.  38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. § 3.1000 (2007).  

A consequence of the derivative nature of a surviving child's 
claim for entitlement to a veteran's accrued benefits is 
that, without the veteran having a claim pending at time of 
death, the surviving child has no claim upon which to base 
his or her own application.  Jones v. West, 136 F.3d 1296, 
1300 (Fed. Cir. 1996).

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving child is deemed to include a claim for any accrued 
benefits. 38 C.F.R. §§ 3.1000(c), 3.152(b) (2007).  However, 
applicable law and VA regulations further stipulate that for 
claims filed for death benefits, a specific claim in the form 
prescribed by the Secretary must be filed in order for death 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.152(a) (2007).  

The veteran in this case died on September [redacted], 2001.  The 
death certificate lists the immediate cause of death as 
cardiopulmonary arrest due to or as a consequence of 
metastatic adenocarcinoma, lung.  At the time of his death, 
the veteran was service-connected for acne of the face, back, 
and thighs (rated 30 percent).  

In a statement received at the RO on October 9, 2001, and 
dated on August 28, 2001, the veteran indicated that he would 
like to file for an increase in his benefits.  He stated that 
he had a 30 percent disability rating, that his current 
condition had increased in severity, and that he was in need 
of urgent medical attention.  The veteran referred to private 
and VA treatment that he was received.  

In an additional statement received at the RO on October 9, 
2001, and dated on September 19, 2001, the veteran reported 
that he his condition had increased in severity and that he 
would like to apply for an increase in VA benefits.  He 
stated that his current disability was rated at 30 percent.  

In November 2001, the appellant filed an Application for 
Burial Benefits.  

In December 2001, the appellant was granted a burial 
allowance and a plot or interment allowance.  

In an April 2002 statement, the appellant indicated that he 
was requesting the veteran's rightfully due benefits.  The 
appellant referred to a number of incidents that he felt 
delayed the veteran's claim and were caused by VA.  The 
appellant specifically referred to a "VA representative" 
canceling appointments to come out to the veteran's house and 
help him file his claims for benefits.  

In a June 2002 letter, the RO responded to the appellant's 
April 2002 statement.  The RO specifically indicated that it 
was not an employee of VA that canceled such appointments and 
that it was apparently a representative of the Franklin 
County Veterans Service Office.  

In a September 2004 e-mail, the appellant indicated that he 
was requesting that the veteran's claim be reopened based 
upon new found evidence.  The appellant stated that the 
veteran had requested "VA cash-out benefits" and an 
increase in benefits in July and August 2001.  The appellant 
listed several complaints with VA.  

In February 2006, the appellant filed an Application for 
Accrued Amounts Due a Deceased Beneficiary.  In a statement 
submitted at that time, the appellant reported that the 
veteran sought an increase in VA benefits before he died in 
September 2001.  

A review of the claims folder demonstrates that there were no 
claims pending at the time of veteran's death.  For a 
surviving child to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  See Jones, supra.  The Board 
notes that the veteran's statements requesting an increase in 
his benefits, although apparently dated on August 28, 2001 
and September 19, 2001, were not received at the RO until 
October 9, 2001, more than two weeks after his death.  
Therefore, the veteran did not have a pending claim at the 
time of his death.  

The Board also observes that the appellant did not actually 
file an application for accrued benefits until February 2006.  
The February 2006 Application for Accrued Amounts Due a 
Deceased Beneficiary was clearly not filed within one year 
one year of the veteran's death.  See 38 C.F.R. §§ 3.1000(c), 
3.152(b) (2007).  The Board notes, however, that the veteran 
did file and Application for Burial Benefits in November 2001 
as well as a statement in April 2002 requesting the veteran's 
rightfully due benefits, both within one year of the 
veteran's death.  Even assuming that the appellant filed his 
application for accrued benefits within one year of the 
veteran's death, the Board notes that the veteran still did 
not have a claim pending for any VA benefit at the time of 
his death.  

As the claims folder is absent any evidence that the veteran 
had a claim pending for any VA benefit at the time of his 
death, the appellant is not legally entitled to accrued 
benefits.  See 38 C.F.R. § 3.1000(c); 38 C.F.R. § 3.152(b).  
The law pertaining to eligibility for accrued benefits is 
dispositive of this issue, and the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board finds that the law, not the evidence, controls the 
outcome of this claim.  See Sabonis, supra.  The benefit-of-
the-doubt rule does not apply because the law is dispositive 
and the critical facts are not in dispute.  38 U.S.C.A. § 
5107(b) (2005); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  


ORDER

Entitlement to accrued benefits is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


